                Case 9:19-bk-11573-MB                       Doc 312 Filed 09/27/19 Entered 09/27/19 12:06:30        Desc
                                                             Main Document     Page 1 of 6


                    1   SNOW SPENCE GREEN LLP
                        Ross Spence (TX SBN 18918400)
                    2   ross@snowspencegreen.com
                    3   2929 Allen Parkway, Suite 2800
                        Houston, Texas 77019
                    4   Telephone: (713) 335-4800
                        Facsimile: (713) 335-4848
                    5
                        Attorneys for the County of Santa Barbara,
                    6   California; Harry E. Hagen, as Treasurer-Tax
                    7   Collector of the County of Santa Barbara,
                        California; and Santa Barbara County Air
                    8   Pollution Control District

                    9                                      UNITED STATES BANKRUPTCY COURT
                  10                                        CENTRAL DISTRICT OF CALIFORNIA
                                                               SANTA BARBARA DIVISION
                  11
                  12    In re:                                                        Case No.: 9:19-bk-11573-MB
                  13    HVI Cat Canyon, Inc.,                                         Chapter 11
                  14
                                                     Debtor.                          DECLARATION OF ROSS
                  15                                                                  SPENCE IN SUPPORT OF DKT.
                  16                                                                  NOS. 153 & 206
                  17
                  18
                  19
                  20
                  21                 I, Ross Spence, declare as follows:
                  22
                                     1.              I am an attorney representing the Santa Barbara County; Harry E. Hagen,
                  23
                  24    Treasurer-Tax Collector of Santa Barbara County; and Santa Barbara County Air
                  25
                        Pollution Control District, and I have personal knowledge of the matters stated herein.
                  26
                                     2.              For purpose of the Court taking judicial notice of matters in the pleadings
                  27
                  28    and schedules filed by HVI Cat Canyon, Inc. (HVI), I point out the following:
                        I:\Client\SBCO0006 HVI Cat
                        Canyon\BK\Cash
SNOW SPENCE GREEN LLP   Collateral\Spence
                        Declaration\Declaration
                                                                                  1
                        Spence.docx                                         DECLARATION
                Case 9:19-bk-11573-MB                       Doc 312 Filed 09/27/19 Entered 09/27/19 12:06:30               Desc
                                                             Main Document     Page 2 of 6


                    1                3.              HVI filed cash collateral budgets Docket Numbers 11 and 55, and HVI
                    2
                        approved the budgets attached to an order of Judge Wiles (Docket 43) and an order
                    3
                    4   of Judge Hale (Docket 182). None of these budgets in Docket Numbers 11, 43, 55,

                    5   and 182 (attached as Exhibits SB-14, SB-15, SB-16, and SB-17 hereto) contain any
                    6
                        line item for payment of any taxes to Harry E. Hagen, Treasurer-Tax Collector of
                    7
                    8   Santa Barbara County. I recently received from HVI’s counsel a “current” budget
                    9   (attached as Exhibit SB-18). It also contains no line item for payment of any taxes to
                  10
                        Harry E. Hagen, Treasurer-Tax Collector of Santa Barbara County.
                  11
                  12                 4.              HVI’s court-approved budgets, at docket numbers 43 and 182, attached
                  13    as Exhibit SB-15 and Exhibit SB-17 do contain some line items for paying some
                  14
                        regulatory costs. Below is a table of line items in the budgets at Dkt. 43 and Dkt. 182
                  15
                  16    through week 8 showing that $221,180 was to have been paid to County Departments
                  17    and APCD by September 19, 2019.
                  18
                                                     Wee    Week 2 Week 3 Week 4         Week 5 Week 6 Week 7      Week 8 Total
                  19                                 k1     5-Aug- 12-    19-Aug-        26-    2-Sep- 9-Sep-      16-    through
                                                     29-    19     Aug-19 19             Aug-19 19     19          Sep-19 Week 8
                  20                                 Jul-
                                                     19
                  21     Fire                                               36,730                5,000   36,730             78,460
                         Department
                  22     EHS CUPA                           8,509                                                            8,509
                  23     APCD                               4,211   2,000   2,000        60,000   2,000   62,000   2,000     134,211

                  24     Total                                                                                               221,180

                  25
                  26
                                     5.              The most recent draft budget which HVI’s counsel provided to me also
                  27
                  28    contains only 3 lines applicable to the County. Exhibit SB-18, at lines 47, 48, and 49.
                        I:\Client\SBCO0006 HVI Cat
                        Canyon\BK\Cash
SNOW SPENCE GREEN LLP   Collateral\Spence
                        Declaration\Declaration
                                                                                     2
                        Spence.docx                                         DECLARATION
                Case 9:19-bk-11573-MB                       Doc 312 Filed 09/27/19 Entered 09/27/19 12:06:30     Desc
                                                             Main Document     Page 3 of 6


                    1                6.              Attached as Exhibit SB-19 is the Monthly Operating Report for August
                    2
                        filed by HVI at Docket Number 233 on September 20, 2019. Among other things, it
                    3
                    4   shows that on 08/23/2019 the debtor made a payment to the San Joaquin Valley Air

                    5   Pollution Control District for “Compliance” costs. Exhibit SB-19 at page 3 of 39. On
                    6
                        08/30/2019, HVI paid $29,500 to West Coast Welding & Construction Inc. (WCW)
                    7
                    8   for “Payment plan”. Exhibit SB-19 at page 4 of 39. Upon review of Docket No. 233,
                    9   I asked to see this Payment plan but was told that WCW is one of several “preferred
                  10
                        vendors” whose prepetition debts are being paid, but “The settlement agreement is
                  11
                  12    confidential and cannot be disclosed absent a subpoena and notice to the
                  13    counterparty.” The Monthly Operating Report contains a Rabobank bank statement.
                  14
                        It shows 5 large post-petition wire transfers to Greka Integrated. Exhibit SB-19 at
                  15
                  16    page 20 of 39. The same report shows many other payments, including a payment to
                  17    the City of Yorba Linda. Exhibit SB-19 at page 24 of 39.
                  18
                                     7.              The debtor, through counsel, advised me that a number of the items paid
                  19
                  20    as shown on its August Monthly Operating Report are prepetition debts and were paid
                  21    pursuant to Docket Number 12, Motion of the Debtor to Authorize Payment of E&P
                  22
                        Operating Expenses, which was granted on an interim basis at Docket Number 44.
                  23
                  24    See Exhibit SB-20 and Exhibit SB-21, attached.
                  25
                                     8.              In Docket Number 14, Debtor’s Motion for Assumption of
                  26
                        Administration Agreement with GIT, Inc., Debtor stated
                  27
                  28
                        I:\Client\SBCO0006 HVI Cat
                        Canyon\BK\Cash
SNOW SPENCE GREEN LLP   Collateral\Spence
                        Declaration\Declaration
                                                                                3
                        Spence.docx                                        DECLARATION
                Case 9:19-bk-11573-MB                       Doc 312 Filed 09/27/19 Entered 09/27/19 12:06:30       Desc
                                                             Main Document     Page 4 of 6


                    1                13. As owner and operator of producing oil and gas company, Debtor must
                                     maintain uninterrupted back-office services to comply with its various obligations.
                    2                The services provided by GIT enable Debtor to remain compliant with applicable
                    3                federal, state, and local environmental and safety regulations and provide features
                                     essential to protecting the health and safety of the general public, including
                    4                customers, employees, and vendors, all of whom are vital to the Debtor’s business.

                    5   Exhibit SB-22.
                    6
                                     9.              Below is a table of the amounts HVI scheduled in Dkt. 171 as being owed
                    7
                    8   as of the bankruptcy petition date of July 25, 2019.

                    9     S.B. Party                                   Amount Owed by HVI Per Debtor’s
                  10                                                   Schedules [Dkt. 171, attached as Exhibit
                                                                       SB-23]
                  11      APCD                                         $145,681.43 plus $7,867.00 plus “unknown”
                  12                                                   [actually it is a $99,000 judgment entered
                                                                       against the debtor on July 16, 2019 in Santa
                  13                                                   Barbara Superior Court Case No.
                  14                                                   19CV01372. Copy attached as Exhibit SB-
                                                                       24]
                  15      SB P&D                                       $16,627.11 plus $703,708.05
                  16      SB Fire and EHS                              $1,469 plus $353 plus $15,114.99
                          SB Flood Control                             $245
                  17
                          SB County Clerk                              $57
                  18      SB Franchise Fees
                          Harry E. Hagen, Treasurer-                   $4,654,443.79
                  19
                          Tax Collector
                  20      Total                                        $5,644,566.37 plus unknown
                  21
                  22    Exhibit SB-23 at pages 119, 219, 237, 238, 239.
                  23
                                     10.             HVI’s Statement of Financial Affairs [Dkt. 171, Exhibit SB-23] shows
                  24
                  25    that HVI has made the following transfers to insiders/affiliates of HVI in the past one-

                  26    year period:
                  27
                  28
                        I:\Client\SBCO0006 HVI Cat
                        Canyon\BK\Cash
SNOW SPENCE GREEN LLP   Collateral\Spence
                        Declaration\Declaration
                                                                                4
                        Spence.docx                                        DECLARATION
                Case 9:19-bk-11573-MB                      Doc 312 Filed 09/27/19 Entered 09/27/19 12:06:30      Desc
                                                            Main Document     Page 5 of 6


                    1     Insider                                                  Payment
                    2
                          GLR, LLC                                                 $112,500
                    3
                    4     GLR, LLC                                                 Transfer of lease
                    5     GRL, LLC                                                 $330,346
                    6
                          GRL, LLC                                                 Transfer of lease
                    7
                    8     Greka Construction, LLC                                  $108,000
                    9
                          GTL1, LLC                                                $1,808,000
                  10
                          GIT, Inc.                                                $2,292,000
                  11
                  12      California Asphalt Production, Inc.                      $7,176,390
                  13
                          Total                                                    $11,827,236 plus lease transfers of
                  14
                  15                                                               unknown value

                  16
                  17
                                     11.             HVI appears to operate its oil and gas business utilizing non-debtor
                  18
                  19    affiliates, such as GTL1, LLC [Dkt. 171 at pages 289 and 295], GRL, LLC [Dkt. 171

                  20    at pages 150, 294 and 295], Greka Construction, LLC [Dkt. 171 at page 294], GLR,
                  21
                        LLC [Dkt. 1, attached as Exhibit SB-25, at pages 15 and 21; Dkt. 171 at pages 73,
                  22
                  23    74, 271-273, 286, 294 and 296;], GSR, LLC [Dkt. 171 at page 150], and California

                  24    Asphalt Production, Inc. (CAP) [Dkt. 171 at pages 270 and 296].
                  25
                                     I declare under penalty of perjury under the laws of the United States of
                  26
                  27    America that the foregoing is true and correct as to what the debtor has budgeted and
                  28
                        I:\Client\SBCO0006 HVI Cat
                        Canyon\BK\Cash
SNOW SPENCE GREEN LLP   Collateral\Spence
                        Declaration\Declaration
                                                                               5
                        Spence.docx                                       DECLARATION
                Case 9:19-bk-11573-MB                     Doc 312 Filed 09/27/19 Entered 09/27/19 12:06:30   Desc
                                                           Main Document     Page 6 of 6

                        1 reported in its schedules and statement of financial affairs, though I have reason to
                        2
                             believe the schedules are not accurate.
                        3

                    4                      Executed on the 27 th day of September, 2019 in Houston, Texas.

                    5
                    6                                                            ~cS~ ..... ~
                                                                                 Ross SpenYe
                    7

                    8

                    9

                   10

                   11

                  12

                  13
                  14

                  15

                  16

                  17
                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25
                  26
                  27

                  28

                            I: \Client\SBCO000o HVI Cat
                            Canyon\BK\Cash
,NOW SPENCE GREEN LLP       Collatera]ISpence
                            Declaration\Declarntion
                                                                             6
                            Spcncc.docx                                 DECLARATION
